Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The examiner withdraws the restriction filed on 06/14/2022. Claim 17-32 are examed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-22, 24-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (Pat No. 4458669).
	Regarding claim 17, Lee teaches method of heating a water by solar energy comprising:
partially filling the hybrid collector solar system with a water which is considered to be the heat transfer agent so that part of the solar system is not filled (the system is filled with air and water ) (col 2 lines 35-57)
passing the water which is present in tank 14 which is considered to be a buffer accumulator, via a pump 30 into a thermal solar collector 10 to the water (fig 1-2 col 2 lines 14-57)
the pump connected to a feed line (25, 20) that connects the buffer accumulator to the thermal solar collector [fig 1 2]
moving water back and forth between the thermal solar collector 10 and the tank 14 via the feed line depending on a temperature of the heat transfer agent to provide an oscillating method of operation (fig 1-2 col 2 lines 14-57). The water is being heated by the thermal solar, and transfer to the tank. After that, when the water is cooled down, it will be forced to move back to a thermal collector.
Regarding claim 18, Lee teaches the water in a first operating state is primarily located in the tank 14 and in a second operating state it is primarily located in the thermal solar collector 10 [fig 1 2 col 2 liens 14-57]
Regarding claim 19, Lee teaches pumping water with the pump from tank 14 to the thermal solar collector 10  via the feed line 25 [fig 1 col 2 lines 14-57]
Regarding claim 20, Lee teaches transferring water from the second operating state to the first operating state by emptying the thermal solar collector 10 via the feed line 20 [fig 1 2 col 2 liens 14-57]
Regarding claim 21, Lee teaches pumping the water depending on its temperature via the feed line to the thermal solar collector 10  (cold water from the tank 14 is pumped into the thermal solar collector to heat the water).
Regarding claim 22, Lee teaches the pump stands in contact with the water independently of the first and the second operating state (when the pump is shut off, the water is free fall to the tank) (fig 2 col 3 lines 30-39).
Regarding claim 24, Lee teaches preventing a circulating movement of water by oscillating the water back and forth via the feed line between the thermal solar collector 10 and the tank 14.
Regarding claim 25, since Lee teaches the system is partially filled with water and claimed structure, it is considered that the system is operated pressureless.
Regarding claim 26, Lee teaches a residual volume of the heat transfer agent remains in the buffer accumulator in the second operating state [fig 1-2 col 2 lines 14-57].
Claim(s)  22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pat No. 4458669), and further in view of Boyd (Pat No. 4207866).
Regarding claim 22- 23, Lee teaches the claimed limitation, but Lee does not teach the bypass line.
Boyd teaches a solar heating system including a bypass means operatively connected in said system to bypass said pump means for permitting flow from said water storage tank through said solar collector back into the water storage tank by natural convection (claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bypass line of Boyd into the system of Lee for allowing to bypass pump  and allow the heated water flow to the tanks. Thus, it is considered that the pump stands in contact with the water independently of the first and the second operating state
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pat No. 4458669), and further in view of Cox (PG Pub  20090223511) and Pei (Pat No. 4282457) or alternatively Litwin et al (PG Pub 20100301062).
Regarding claim 27,  Lee teaches a system comprising:
a thermal solar collector 10,  water which is considered to be heat transfer agent within the hybrid collector solar system, a tank 12  which is considered to be buffer accumulator in fluid communication with the hybrid collector via a feed line (25,20); and a pump 30 connected into the feed line [fig 1 2].
Lee teaches the thermal solar collector, but Lee does not teach system including a PV module.
Cox teaches a hybrid system comprising a PV module on top of heat transfer plate where the heat from the PV module transfers to the heat transfer plate for heating fluid below the heat transfer plate [claim 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the PV module of Cox on top of the thermal solar collector of Lee for maximizing using the solar’s energy. As for combination, the PV module and the thermal solar collector form a hybrid system.
Modified Lee teaches the system being partially filled with the water, but modified Lee does not teach a volume capacity of the hybrid collector solar system for the heat transfer agent being at least twice as large as a volume of the heat transfer agent within the hybrid collector solar system.
Pei teaches a thermal solar collector system comprising the tank 58 having a volume capacity greater than the fluid in the manifold assembly 10 and collectors 74 and connecting pipe 36 and conduits 96a, 96b and 94 (col 6 lines 41-53). Since only tank 58 has greater the volume capacity compared to the volume the fluid in the system (the system  volume capacity includes manifold, collectors pipe, conduit, tank), it is considered that a volume capacity of the hybrid collector solar system for the fluid being at least twice as large as a volume of the fluid within the hybrid collector solar system.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size or the volume capacity of the hybrid collector solar system of modified Lee to be twice as large as the volume of the heat transfer agent within the hybrid collector solar system as taught by Pei for allowing for expansion of the fluid upon heating and since  such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Or alternatively:
Litwin et al teach a thermal solar collector comprising a twice the storage capacity in the combined volume of the two tanks as there is molten salt where at times one tank is generally full and the other generally empty and other times both tanks are partially full [para 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the hybrid collector solar system of modified Lee such that a volume capacity of the hybrid collector solar system for the heat transfer agent being at least twice as large as a volume of the heat transfer agent within the hybrid collector solar system as taught by Litwin et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 28, modified Lee teaches a free volume of the hybrid collector solar system free of the heat transfer agent is filled with air (col 2 lines 14-57).
Regarding claim 29, modified Lee teaches a fill volume of the tank 12 contains at least the volume of the heat transfer agent in a heated state (heat water go to the tank 12 by the conduit line 20) [fig 1 2 col 2 lines 14-57]
Regarding claim 30, modified Lee teaches a fill volume of the thermal solar collector at most contains the volume of the heat transfer agent in a cooled-down state [fig 1 col 2 lines 14-57] (cool or cold water from tank 14 is  pumped to the thermal solar collector 10 for heating by pump 30).
Regarding claim 31, modified Lee teaches the thermal solar collector being connected by the feed line and an overflow line 21 to the tank 12 [fig 1].
Regarding claim 32, modified Lee teaches the thermal solar collector 10 is self-emptying (when the pump is shut off, the water in the thermal solar collector will flow to the tanks due to gravity) (col 2 liens 66-68 col 3 lines 1-6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726